In an action in which the parties had previously been granted a divorce, the defendant husband appeals, as limited by his brief, from so much of an order of *644the Supreme Court, Nassau County (Kelly, J.), dated June 22, 1984, as, upon permitting him to serve an affidavit in opposition to the plaintiff wife’s earlier cross motion, inter alia, to increase child support payments, adhered to the prior determination (by order dated May 31, 1984) increasing defendant’s child support obligation from $50 per week per child to $100 per week per child.
Order reversed, insofar as appealed from, with costs, order dated May 31, 1984 vacated to the extent that it increased child support, and matter remitted to Special Term for a hearing and new determination on the branch of plaintiffs cross motion which sought an increase in child support.
Plaintiff should not have been awarded an increase in child support payments on the basis of the papers submitted to Special Term. A hearing is required at which the court can explore the alleged increased needs of the children and the ability of each parent to contribute towards these needs. Thompson, J. P., O’Connor, Rubin and Kunzeman, JJ., concur.